Exhibit 10.26

Picture 5 [wlfc20171231ex1026d5af5002.jpg]

 

 

General Terms Agreement

No. CFM-1-1028985

 

Between

 

CFM International Inc.

 

And

 

Willis Lease Finance Corporation

 

 



 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

PROPRIETARY INFORMATION NOTICE   The information contained in this document is
CFM Proprietary Information and is disclosed in confidence. It is the property
of CFM and shall not be used, disclosed to others, or reproduced without the
express written consent of CFM. If consent is given for reproduction in whole or
in part, this notice and the notice set forth on each page of this document
shall appear on any such reproduction. Export control laws may also control the
information contained in this document. Unauthorized export or re-export is
prohibited.

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

Table of Contents

 

 

 

SECTION I – DEFINITIONS


2

 

 

SECTION II – TERMS AND CONDITIONS


6

 

 

ARTICLE 1 – PRODUCTS


6

ARTICLE 2 - PRODUCT PRICES


6

ARTICLE 3 - PRODUCT ORDER PLACEMENT


7

ARTICLE 4 - DELIVERY, TITLE, TRANSPORTATION, RISK OF LOSS, & PACKAGING OF
PRODUCTS


7

ARTICLE 5 - PAYMENT FOR PRODUCTS


8

ARTICLE 6 - TAXES AND DUTIES


9

ARTICLE 7 - WARRANTY AND PRODUCT SUPPORT PLAN


9

ARTICLE 8 - EXCUSABLE DELAY


10

ARTICLE 9 - PATENTS


10

ARTICLE 10 – DATA


11

ARTICLE 11 - TERMINATION FOR INSOLVENCY


13

ARTICLE 12 - LIMITATION OF LIABILITY


13

ARTICLE 13 - GOVERNMENT AUTHORIZATION, EXPORT SHIPMENT


14

ARTICLE 14 – PERSONAL DATA PROTECTION


16

ARTICLE 15 – NOTICES


17

ARTICLE 16 – DEFAULT


18

ARTICLE 17 – MISCELLANEOUS


18

 

 

EXHIBIT A - ENGINE WARRANTY PLAN


22

 

 

SECTION I – WARRANTIES


22

    A.      New Engine Warranty


22

    B.      New Parts Warranty


23

    C.      Campaign Change Warranty


23

    D.      Warranty Pass-On


24

    E.      Supplier Warranty Back-Up


24

    F.      Supplier Interface Warranty


25

SECTION II - GENERAL CONDITIONS


26

 

 

EXHIBIT B - ENGINE PRODUCT SUPPORT PLAN


31

 

 

SECTION I -     SPARE PARTS PROVISIONING


31

SECTION II -    TECHNICAL PUBLICATIONS AND DATA


32

SECTION III -   CUSTOMER SUPPORT AND SERVICE


32

SECTION IV -  ENGINEERING SUPPORT


34

SECTION V -    GENERAL CONDITIONS - PRODUCT SUPPORT PLAN


34

 

 

EXHIBIT C - PAYMENT TERMS

F-1

 

 

EXHIBIT D - CONDITIONS OF ACCESS AND USE OF THE CFM SITES

F-2

 

 

EXHIBIT E- [*] ENGINE CONTROLS AND ACCESSORIES

F-4





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-1

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

THIS GENERAL TERMS AGREEMENT NO. 1-1028985 (hereinafter referred to as this
“Agreement”), dated 22 day of December, 2017 (the “Effective Date”), is made and
entered into by and between CFM International, Inc. (hereinafter referred to as
“CFM”), a company duly organized under the laws of the State of the Delaware,
whose registered head office is located at 6440 Aviation Way, West Chester, Ohio
45069, United States of America, and jointly owned by the General Electric
Company, a New York corporation (hereinafter referred to as “GE”) and Safran
Aircraft Engines, a French company (hereinafter referred to as “SafranAE”) and
Willis Lease Finance Corporation,  a company duly organized under the laws of
Delaware whose registered head office is located at 773 San Marin Drive, Suite
2215, Novato, CA 94998 (hereinafter referred to as “Customer”).

 

CFM and Customer are collectively referred to in this Agreement as the “Parties”
or individually as a “Party”.

 

WITNESSETH

 

WHEREAS, Customer has acquired or is in the process of acquiring a certain
number of [*] Spare Engines, and

 

WHEREAS, the Parties desire to enter into this Agreement to establish the terms
and conditions governing the sale by CFM and the purchase by Customer of
Products (as defined below), and services to be supplied by CFM in support of
Spare Engines and Products for use by Customer with respect to Customer’s
Activities.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
respective Parties hereto agree as follows to the respective Sections of this
Agreement. Capitalized terms used herein that are otherwise undefined shall have
the meanings ascribed to them in Section I (“Definitions”), unless the context
requires otherwise.

 

SECTION I – DEFINITIONS

 

These definitions shall apply for all purposes of this Agreement unless the
context otherwise requires.

 

“Agreement” means this General Terms Agreement, together with all exhibits, and
specific transaction agreements (“Letter Agreements”) and attachments, between
CFM and Customer.

 

“Aircraft” means the Aircraft aircraft equipped with installed Engines.

 

"Airworthiness Authorities" means the Federal Aviation Administration of the
United States Department of Transportation (“FAA”) and the European Aviation
Safety Agency (“EASA”), (superseding the JAA and/or the responsible National
Airworthiness Authorities





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-2

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

of the European Union (NAAs), as applicable), which are also individually and
separately referred to in this Agreement as the “Airworthiness Authority”.

 

“Airworthiness Directive” means a requirement for the Inspection, repair or
modification of the Engine or any portion thereof as issued by Airworthiness
Authorities.

 

“ATA” means the Air Transport Association of America.

 

“CFM Controls and Accessories” means controls and accessories on Engines or
Spare Engines and sold by CFM on a direct purchase.

 

“CFM Service Bulletin” or "SB" - The document as issued by CFM to notify the
Customer of modifications, substitution of parts, special inspections, special
checks, or conversion of an Engine from one model to another.

 

“CFM Sites” - myCFM portal and/or other CFM web sites.

 

“Critical Part” or “LLP” is an engine rotating or major static structural part
with an airworthiness limitation approved by the Airworthiness Authority.

 

“Critical Influencing Part” is a part that experience has shown can directly or
indirectly influence the boundary conditions of the lifing system used to
determine the airworthiness limitations of a Critical Part or LLP.

 

“Customer’s Activities” means commercial engine leasing.

 

“Customer Response Center or CRC” means “AOC” Aviation Operations Center, or
“CSC” Customer Support Center which provides 24 hours, 7 day a week support for
Customer’s technical and business inquiries.

 

 “Data” means all information and data of any type, form or nature (including,
but not limited to, designs, drawings, blueprints, tracings, plans, models,
layouts, software, specifications, technical publications, electronic
transmittals, customer website data and memoranda) which may be furnished or
made available to Customer, directly or indirectly, as the result of this
Agreement.

 

“Day(s)” means a calendar day unless expressly stated otherwise in writing. When
the word “Day” is used in relation to the day that the performance is due, then
if such day is a Saturday or a Sunday or a day on which business of such nature
is not carried out in the United States or France or in the state of
incorporation of the Customer, performance shall be postponed until the next
Day.

 

“Departure Records” means the disposition decisions and all departures from CFM
shop manuals regarding CFM Parts and component repairs and the CFM approvals
thereof.

 

“Designated Distributor” means any company designated by CFM and having signed a
distribution agreement with CFM.





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-3

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

“Engine” means the FAA/EASA certified Engine Model engine(s) acquired by
Customer, as may be further described, from time to time, in the applicable
Letter Agreement(s) to this Agreement.

 

“Expendable Parts” means those Parts which must routinely be replaced during
Inspection, repair, or maintenance, whether or not such Parts have been damaged,
and other Parts which are customarily replaced at each such Inspection and
maintenance period such as filter inserts and other short-lived items which are
not dependent on wear out but replaced at predetermined intervals.

 

“Failed Parts” means those Parts and Expendable Parts suffering a Failure, and
including Parts suffering Resultant Damage.

 

“Failure” means the breakage of a Part, failure to function of a Part, or damage
to a Part, rendering it not Serviceable and such breakage, failure or damage has
been determined to the reasonable satisfaction of CFM to be due to causes within
CFM’s control including, but not limited to, a defect in design. Failure shall
also include any defect in material or workmanship. Failure does not include any
such breakage, malfunction or damage that is due to normal wear and tear.

 

“Flight Cycle” means the complete running of an Engine from start through any
condition of flight and ending at Engine shutdown. A "touch-and-go landing"
shall be considered as a Flight Cycle.

 

“Flight Hours” means the cumulative number of airborne hours in operation of
each Engine computed from the time an aircraft leaves the ground until it
touches the ground at the end of a flight.

 

“Foreign Object Damage” means any damage to the Engine caused by objects that
are not part of the Engine and Engine optional equipment.

 

"Inspection" means the observation of an Engine or Parts thereof, through
disassembly or other means, for the purpose of determining serviceability.

 

“Labor Allowance” means a CFM credit calculated by multiplying the established
labor rate by man-hours allowed for disassembly, reassembly (when applicable),
and for Parts repair. If a Labor Allowance is granted for a repair, it shall not
exceed the credit that would have been quoted if the Part had not been
repairable. The established labor rate means either (a) the then current labor
rate mutually agreed between CFM and Customer if the work has been performed by
Customer, or (b) the then current labor rate agreed between CFM and the third
party repair and overhaul shop if the work has been performed by such repair and
overhaul shop.

 

“Module” means a major sub-assembly of any of the Engines.

 

“Part” means only those FAA/EASA certified Engine and Engine Module Parts which
have been sold originally to Customer by CFM for commercial use. The term
excludes parts

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-4

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

that were furnished on new Engines and Modules but are procured directly from
Vendors and/or Suppliers. Such parts are covered by the Vendors and/or Suppliers
warranty and the CFM and/or Suppliers Warranty Back Up.” Also excluded are
Expendable Parts.

 

“Parts Credit Allowance” means the credit granted by CFM to Customer, in
connection with either a CFM-declared campaign change or the Failure of a Part
under warranty, based on the price of a replacement Part at the time the Part is
removed. This credit may take the form of a replacement Part at CFM’s option.

 

“Part Cycles” means the total number of Flight Cycles accumulated by a Part.

 

“Parts Repair” means the CFM recommended rework or restoration of Failed Parts
to a Serviceable condition.

 

“Part Time” means the total number of Flight Hours accumulated by a Part.

 

“Product(s)” means Spare Engines, Modules, Parts, related optional equipment,
Engine thrust upgrade, technical data and other products, offered for sale by
CFM from time to time.

 

“Resultant Damage” means the damage suffered by a Part in warranty because of a
Failure of another Part or Expendable Part within the same Engine, provided the
Part or Expendable Part causing the damage was in warranty.

 

“Scrapped Parts” means those Parts determined by CFM to be un-Serviceable and
not repairable by virtue of reliability, performance or repair costs. Such Parts
shall be considered as scrapped if they bear a scrap tag duly countersigned by a
CFM representative. Such Parts shall be destroyed and disposed of by Customer
unless requested by CFM for engineering analysis, in which event any handling
and shipping shall be at CFM’s expense.

 

“Security(ies)”  means any one or all payment security(ies), including but not
limited to, irrevocable documentary credits, and/or standby letters of credit,
and/or parent company guarantee, all being both in a form, and issued from a
bank and/or party, acceptable to CFM.

 

 “Serviceable” when used to describe an Engine or Part, means in an airworthy
condition within the limits defined in the applicable Engine manuals,
specification and/or publications by the type certificate holder.

 

“Supplier” means any supplier of the [*] Supplier Controls and Accessories
specified in Attachment III to Exhibit “Engine Warranty Plan”, Table 3 which may
be amended or supplemented from time to time via notification to Customer.

 

“Supplier Controls and Accessories” means controls and accessories listed in
Attachment III to Exhibit “Engine Warranty Plan”, Table 3 on installed or Spare
Engines and sold only by Suppliers on a direct purchase basis.



 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-5

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

“Ultimate Life” of a rotating Part means the approved limitation on use of a
rotating Part, in cumulative Flight Hours or Flight Cycles, which the
Airworthiness Authority establishes as the maximum period of allowed operational
time for such rotating Parts in Customer service, with periodic repair and
restoration.

 

SECTION II – TERMS AND CONDITIONS

 

ARTICLE 1 - PRODUCTS

 

A.    Customer may purchase directly from CFM under the terms and subject to the
conditions hereinafter set forth, Product(s) in quantities and in configurations
reasonably required to support Customer’s Activities operated by Customer in
connection therewith. However, certain Product can only be purchased from a
Designated Distributor.

 

B.   Re-purchase Option

 

In order to assure that an adequate supply of CFM [*]Spare Engines and [*]Spare
Engines are available to support the worldwide operating fleet of CFM powered
aircraft, CFM reserves the option, for a limited period of time following the
sale of Spare Engines to Customer, to repurchase Spare Engines for any of the
following Customer proposals or actions:

 

[*]

 

ARTICLE 2 - PRODUCT PRICES

 

A.   In General. The selling price of Products will be the respective prices
which are quoted in the CFM Spare Parts Price Catalog, as revised from time to
time (the “Spare Parts Catalog” or “Catalog”) or in CFM’s written quotation or
proposal from time to time and confirmed in a Letter Agreement for the purchase
of Spare Engines or in a purchase order placed by Customer and accepted by CFM.
Any Product distributed by a Designated Distributor will be identified as such
in the Spare Parts Catalog. CFM shall quote such prices in U.S. Dollars and
Customer shall pay for Products in U.S. Dollars. All Product prices include the
cost of CFM’s standard tests, Inspection and commercial packaging, but exclude,
in the case of Spare Engines, shipping stands, containers and engine covers.
Transportation costs and costs resulting from special Inspection, packaging,
testing or other special requirements, requested by Customer, will be paid for
by Customer. CFM will advise Customer in writing [*] calendar days in advance of
any changes in prices affecting a significant portion of the prices in the
Catalog. During such [*] calendar day period, CFM shall not be obligated to
accept Customer purchase orders for quantities of spare Parts in excess of up to
[*] calendar days of Customer’s normal usage beyond the effective date of the
announced price change.

 

When Customer requests delivery of Product that is less than the lead time
quoted in Spare Parts Catalog, expedite fees may apply, except for emergency
cases if such emergency cannot reasonably be forecasted by Customer.





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-6

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

B.   Spare Engines. Spare Engine prices will be quoted as base prices, subject
to escalation using the appropriate CFM Engine escalation provisions then in
effect. The appropriate CFM escalation provisions will be set forth in each
applicable Letter Agreement to this Agreement. No change to such escalation
provisions will apply to Customer until CFM provides Customer at least [*]
calendar days prior written notice.

 

ARTICLE 3 - PRODUCT ORDER PLACEMENT

 

A.  The terms and conditions set forth herein are in lieu of all printed terms
and conditions appearing on Customer’s purchase orders.

 

B.  For each purchase order placed by Customer, CFM shall respond by confirming,
modifying or rejecting it within a reasonable period of time.

 

C.  For all Products, except Spare Engines, Customer may place purchase orders,
in preference, through the CFM Sites, or EDI network (Spec2000), or any other
electronic mean, or as prescribed in said Catalogue or CFM's quotation, e-mail,
facsimile transmission, or telephone with written confirmation. For any Product
supplied by a Designated Distributor, CFM shall refer the Customer to the
Designated Distributor.

 

D.  For Spare Engines only a commitment from Customer to purchase Spare
Engine(s) under a Letter Agreement shall be deemed equivalent to having placed a
purchase order for such Spare Engine(s). For Spare Engine(s) not purchased
through a Letter Agreement, Customer will place a purchase order to CFM
International Inc., Attn: CFM Contracts Administration Dept., One Neumann Way,
M/D Y7, Cincinnati, OH 45215 USA; and a copy to the Customer’s assigned CSM
email address. In either case, [*] prior to the Spare Engine delivery, Customer
shall provide the following information:

 

1) Customer IATA Code;

2) GTA Number;

3) Customer headquarter address;

4) Invoicing and/or Bill of Sale address including name, phone, fax and email;

5) V.A.T. Number;

6) Description of Product;

7) Price;

8) Quantity;

9) Delivery date request;

10) Shipping instructions;

11) Freight forwarder address including contact name, phone, fax email and
address;

12) Address for logbook;

13) Spare Engine delivery address.

 

ARTICLE 4 - DELIVERY, TITLE, TRANSPORTATION, RISK OF LOSS, & PACKAGING OF
PRODUCTS

 

A.  CFM shall deliver Products under each purchase order placed by Customer and
accepted by CFM, on a mutually agreed upon schedule consistent with CFM' s lead



 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-7

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

times and set forth in each purchase order. Delivery dates are subject to (1)
timely receipt by CFM of all information necessary to permit CFM to proceed with
work immediately and without interruption, and (2) Customer's compliance with
the payment terms set forth herein.

 

B.  Shipment of Products shall be from CFM’s facility in Evendale, Ohio, U.S.A.,
Peebles, Ohio, U.S.A., Erlanger, Kentucky, U.S.A., or Villaroche, France, or
point of manufacture, or other facility at CFM’s option.

 

C.  Delivery of all Products shall be EX-Works (Incoterms 2010) point of
manufacture. Title to Products as well as risk of loss thereof or damage thereto
shall pass to Customer upon delivery.

 

Customer shall be responsible for arranging transportation in compliance with
all relevant standards specific to Products, all risk and expense in obtaining
any required licenses and carrying out all customs formalities for the
exportation and importation of goods in accordance with the Article titled
“Government Authorization” of this Agreement.

 

If CFM agrees, upon Customer's written request, CFM may assist Customer by
designating an appropriate freight forwarder, or by assisting export shipment of
Products, at Customer’s sole responsibility and expense, and CFM shall bear no
liability for the same.

 

D.  Unless otherwise instructed by Customer, CFM shall deliver each Product,
except for spare Parts, in accordance with CFM’s normal standards for domestic
shipment or export shipment, as applicable. The cost of any shipping stand or
re-usable container is not included in the price of Engines. In the event any
such CFM-owned items are not returned by Customer to the original point of
shipment in re-usable condition within thirty (30) calendar days after shipment,
Customer will pay CFM the price of such items upon receipt of CFM’s invoice.

 

E.  CFM shall deliver spare Parts packaged and labeled in accordance with ATA
Specification No. 300, or to a revision mutually agreed in writing between CFM
and Customer. CFM shall notify Customer, where applicable, that certain spare
Parts are packed in unit package quantifies (UPQ's), or multiples thereof.

 

F.  If any Product is delayed soley by Customer in violation of this Agreement,
CFM may make Delivery by placing such Product in storage. In such event, all
reasonable expenses incurred by CFM for activities such as, but not limited to,
preparation for and placement into storage and handling, storage, inspection,
preservation and insurance shall be paid by Customer upon presentation of CFM's
invoices.

 

ARTICLE 5 - PAYMENT FOR PRODUCTS

 

Customer shall pay CFM with respect to Products purchased hereunder as set forth
in the attached Exhibit “Payment Terms”.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-8

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

ARTICLE 6 - TAXES AND DUTIES

 

Unless otherwise specified in this Agreement, CFM shall be responsible for and
pay directly all corporate and individual taxes measured by net income or profit
imposed by any governmental authority on CFM, its employees or subcontractors in
any way connected with this Agreement (“CFM taxes”). Customer shall be
responsible for and pay directly when due and payable all taxes, duties, fees,
or other charges of any nature (including, but not limited to, ad valorem,
consumption, excise, franchise, gross receipts, import, license, property,
sales, stamp, storage, transfer, turnover, use, or value-added taxes, and any
and all items of withholding, deficiency, penalty, addition to tax, interest, or
assessment related thereto), other than CFM taxes, imposed by any governmental
authority on CFM or its employees or subcontractors in any way connected with
this Agreement ("Customer taxes").

 

All payments due and payable to CFM by Customer under this Agreement shall be
made without deduction or withholding for Customer taxes, except that if
Customer shall be required by law to deduct or withhold any Customer taxes from
or in respect of any amount payable by it to CFM hereunder, the amount payable
by Customer shall be increased by such amount as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings with respect to any additional amounts payable pursuant to this
sentence), CFM receives the same amount that it would have received if no such
deduction or withholding had been made. Customer shall provide to CFM on a
timely basis, accurate official receipts for deducted or withheld taxes.

 

If claim is made against CFM for any Customer taxes, CFM shall not pay except
under protest, and if payment be made, shall use all reasonable effort to obtain
a refund thereof. If all or any part of any such Customer taxes be refunded, CFM
shall repay to Customer such part thereof as Customer shall have paid. Customer
shall pay to CFM, upon demand, all expenses (including penalties and interest)
incurred by CFM in protesting payment and in endeavoring to obtain such refund.
If CFM is nevertheless required to pay Customer taxes, Customer shall, promptly
upon presentation of CFM’s invoice for the Customer taxes, pay to CFM, or
furnish to CFM evidence of exemption therefrom, any Customer taxes legally
assessed or levied by any governmental authority against CFM in connection with
this Agreement.

 

All rights to drawback of customs duties paid by CFM to the customs authorities
of the country of manufacture of any products shall belong to CFM. Customer
agrees to cooperate reasonably with CFM to obtain a drawback.

 

ARTICLE 7 - WARRANTY AND PRODUCT SUPPORT PLAN

 

Applicable warranties are set forth in Exhibit “Engine Warranty Plan” relating
to all new Engines or Parts, including Expendable Parts, either purchased by
Customer directly from

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-9

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

CFM or installed on Customer’s Aircraft as original equipment. Product support
activities are set forth in Exhibit “Engine Product Support Plan”.

 

ARTICLE 8 - EXCUSABLE DELAY

 

CFM shall not be liable or in breach of its obligations under this Agreement to
the extent performance of such obligations is delayed or prevented, directly or
indirectly, by causes beyond its reasonable control, including acts of God,
fire, terrorism, war (declared or undeclared), severe weather conditions,
earthquakes, epidemics, material shortages, insurrection, acts or omissions of
Customer or Customer’s suppliers or agents, any act or omission by any
governmental authority, strikes, labor disputes, acts or threats of vandalism
(including disruption of technology resources), delay in transportation, or
vendor’s failure to perform (each an “Excusable Delay”). The delivery or
performance date shall be extended for a period equal to the time lost by reason
of delay, including time to overcome the effect of the delay. CFM shall use
reasonable efforts to continue performance whenever such causes are removed. If
CFM is delayed solely by any acts or omissions of Customer or Customer’s other
contractors or suppliers, CFM shall be entitled to an equitable adjustment in
price and time for performance. In the event an Excusable Delay continues for a
period of [*] months or more beyond the scheduled delivery or performance date,
Customer or CFM may, upon [*] calendar days written notice to the other, cancel
the part of this Agreement so delayed, CFM shall return to Customer all payments
relative to the canceled part of this Agreement, and Customer shall pay CFM its
reasonable cancellation charges in the event Customer elects to cancel the
affected part of this Agreement or if the delay is due solely to Customer acts
or omissions.

 

ARTICLE 9 - PATENTS

 

A.  CFM shall handle all claims and defend any suit or proceeding brought
against Customer insofar as based on a claim that any Engine and/or Product
furnished under this Agreement, without any alteration or further combination,
constitutes an infringement of any patent of the United States or France, or of
any patent of any other country that is signatory to Article 27 of the
Convention on International Civil Aviation signed by the United States and
France at Chicago on December 7, 1944, in which Customer is authorized to
operate or in which another customer pursuant to lawful interchange, lease or
similar arrangement, operates aircraft of Customer.

 

B.  CFM’s liability hereunder is expressly conditioned upon Customer promptly
notifying CFM in writing and giving CFM authority, information and assistance
(at CFM’s expense) for the handling, defense or settlement of any claim, suit or
proceeding. In case such Engine and/or Product is held in such suit or
proceeding to constitute infringement and the use of said Engine and/or Product
is enjoined, CFM shall, at its own expense and at its option, either (1) procure
for Customer the right to continue using such Engine and/or Product; (2) replace
same with satisfactory and non-infringing Engine and/or Product; or (3) modify
same so it becomes satisfactory and non-infringing Engine and/or Product. CFM
shall not be responsible to Customer or to any third party, for incidental or
consequential damage, including, but not limited to, costs, expenses,
liabilities or loss of profits resulting from loss of use.





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-10

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

C.  The remedies described in Paragraphs (A) and (B) above do not apply to any
Engine and/or Product (1) not purchased by Customer from CFM (except for Engine
and/or Product installed as original equipment on aircraft owned, leased or
operated by Customer); (2) that was changed, modified, or otherwise altered, or
not used for its intended purpose; or (3) that was manufactured by CFM to
Customer’s unique specifications or directions. In such cases, CFM assumes no
liability whatsoever for patent or copyright infringement, and Customer shall
indemnify, defend and hold CFM harmless from and against any claim or liability,
including costs and expense in defending any such claim or liability in respect
thereto.

 

THE FOREGOING SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDY OF CUSTOMER AND THE
SOLE LIABILITY OF CFM FOR PATENT OR COPYRIGHT INFRINGEMENT BY ANY MATERIAL OR
PROCESS AND IS SUBJECT TO THE LIMITATION OF LIABILITY SET FORTH IN ARTICLE 12
“LIMITATION OF LIABILITY” THE PATENT WARRANTY OBLIGATIONS RECITED ABOVE ARE IN
LIEU OF ALL OTHER PATENT WARRANTIES WHATSOEVER, WHETHER ORAL, WRITTEN,
EXPRESSED, IMPLIED OR STATUTORY (INCLUDING ANY WARRANTY OF MERCHANTABILITY AND
FITNESS FOR PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF
DEALING, COURSE OF PERFORMANCE, OR USAGE OF TRADE).

 

ARTICLE 10 - DATA

 

A.     All Data is proprietary to and shall remain the property of CFM, GE or
SafranAE, as the case may be. All Data is provided to or disclosed to Customer
in confidence, and subject to applicable airworthiness regulations, and shall
neither (1) be used by Customer or be furnished by Customer to any other person,
firm or corporation for the design or manufacture or repair of any products,
articles, compositions of matter, or processes, or be used to train third
parties nor (2) be permitted out of Customer’s possession, or divulged to any
other person, firm or corporation, nor (3) be used in the creation, manufacture,
development, or derivation of any repairs, modifications, spare parts, designs
or configuration changes, or to obtain Airworthiness Authority or any other
government or regulatory approval of any of the foregoing, nor (4) give Customer
a license under any patents or rights owned or controlled by CFM, GE or
SafranAE, as the case may be. Data shall not be used for the maintenance,
repair, or assessment of continued airworthiness of any products not supplied or
covered under this Agreement. If CFM’s written consent is given for reproduction
in whole or in part, any existing notice or legend shall appear in any such
reproduction. Nothing in this Agreement shall preclude Customer from using such
Data for the modification, overhaul, or maintenance work performed by Customer
on CFM Products purchased by Customer.

 

B.     Customer shall establish, maintain and follow a Data control plan (“Data
Control Plan”) for ensuring that CFM proprietary technical Data is used solely
for purposes authorized by this Agreement equal to that which Customer protects
its own proprietary and confidential data.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-11

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

C.     CFM warrants that it either owns or will secure the right for Customer
and/or its customers to use, as set forth in this Paragraph, software delivered
as part of an Engine by CFM to Customer under this Agreement. CFM agrees to
provide to Customer, as part of the delivered Engines, a copy of all software,
in machine readable (object code) format, necessary solely for the operation of
Engines provided under this Agreement. CFM will provide to Customer and Customer
agrees to accept and execute all necessary license agreements, if any, that are
required to memorialize such rights to use such software. Customer agrees that
it shall have no rights to sublicense, decompile or modify any software provided
by CFM without the prior express written consent of the owner of such software.
Customer shall be solely responsible for negotiating any licenses necessary to
secure for Customer any additional rights in any software.

 

D.     Customer shall use commercially reasonable efforts to have its lessee(s)
provide CFM with access to continuous data generated by the Electronic Engine
Control (EEC), or by any device providing similar data, related to Engine
parameters (the “Continuous Engine Operational Data” or “CEOD”) on terms and
conditions to be agreed between CFM and Customer’s lessee(s).

 

E.     [*] Engine Controls and Accessories Removal Data

 

Customer shall use commercially reasonable efforts to have its lessee(s) provide
CFM with information for removals of Engine Controls and Accessories on terms
and conditions to be agreed between CFM and Customer’s lessee(s).

 

F.     The existence and the content of the Agreement are confidential and shall
not be disclosed by Customer or CFM to any third person, firm or corporation,
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; except that prior written consent shall not be required
(i) for disclosure by CFM of this Agreement and related data given by Customer
to CFM, to an Engine program participant, joint venture participant, engineering
service provider or consultant to CFM so as to enable CFM to perform its
obligations under this Agreement or to build the Engine or to provide
informational data; (ii) for disclosure by Customer of this Agreement and
related data given by CFM to Customer to Customer’s subsidiaries and affiliates,
including, Willis Engine Structured Trust III, Willis Engine Securitization
Trust II, Willis Aeronautical Services, Inc., Willis Asset Management Limited,
CASC Willis Engine Lease Company Limited and Willis Mitsui & Co Engine Support
Limited; (iii) to the extent required by Government agencies, by law, or to
enforce this Agreement; and (iv) to the extent necessary for disclosure to the
Parties’ respective insurers, accountants or other professional advisors who
must likewise agree to be bound by confidentiality obligations at least as
strict as ones contained in the present Article. In the event (i), (ii) or (iv)
occur, suitable restrictive legends limiting further disclosure shall be
applied. In the event the Agreement, or other CFM Data is required to be
disclosed or filed by government agencies by law, or by court order, Customer
shall notify CFM at least thirty (30) calendar days in advance of such
disclosure or filing, shall cooperate fully with CFM

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-12

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

in seeking confidential treatment of sensitive terms of the Agreement or such
Data, and shall restrict such disclosure to the strictly necessary.

 

G.     Except otherwise agreed between the Parties, nothing contained in this
Agreement will convey to Customer the right to use CFM trademarks.

 

ARTICLE 11 - TERMINATION FOR INSOLVENCY

 

A.  Upon the commencement of any bankruptcy or reorganization proceeding by or
against either Party hereto (the "Defaulting Party"), the other Party hereto
may, upon written notice to the Defaulting Party, cease to perform any and all
of its obligations under this Agreement and the purchase orders hereunder
(including, without limitation, continuing work in progress and making
deliveries or progress payments or down payments), unless the Defaulting Party
shall provide adequate assurance, in the reasonable opinion of the other Party
hereto, that the Defaulting Party will continue to perform all of its
obligations under this Agreement and the purchase orders hereunder in accordance
with the terms hereof, and will promptly compensate the other Party hereto for
any actual pecuniary loss resulting from the Defaulting Party being unable to
perform in full its obligations hereunder and under the purchase orders. If the
Defaulting Party or the trustee thereof shall fail to provide prompt adequate
assurance, upon notice to the Defaulting Party, this Agreement and all purchase
orders hereunder may be terminated.

 

B.  Either Party at its option may terminate this Agreement or any purchase
order hereunder with respect to any or all of the Products to be furnished
hereunder which are undelivered or not furnished on the effective date of such
termination by giving the other Party written notice, as hereinafter provided,
at any time after a receiver of the other's assets is appointed on account of
insolvency, or the other makes a general assignment for the benefit of its
creditors and such appointment of a receiver shall remain in force un-dismissed,
un-vacated or un-stayed for a period of [*] calendar days thereafter. Such
notice of termination shall be given [*] calendar days prior to the effective
date of termination, except that, in the case of a voluntary general assignment
for the benefit of creditors, such notice need not precede the effective date of
termination.

 

ARTICLE 12 - LIMITATION OF LIABILITY

 

The liability of CFM to Customer arising out of, connected with, or resulting
from the manufacture, design, sale, possession, use or handling of any Product
and/or Engines installed on Customer’s owned or leased aircraft as original
equipment and engines obtained, acquired, leased or operated before or after the
execution of the Agreement, and/or furnishing of services, whether in contract,
tort (including, without limitation, negligence, but excluding willful
misconduct or gross negligence) or otherwise, shall be as set forth in this
Agreement or in Exhibit “Engine Warranty Plan” or “Engine Product Support Plan”
or in the applicable Letter Agreements to the Agreement and shall not in any
event exceed the purchase price (or in the absence of a purchase price, the fair

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-13

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

market value) of the installed Engine at the time the claim is made without any
reductions resulting from the subject of the claim, Product or service giving
rise to Customer’s claim . The foregoing shall constitute the sole remedy of
Customer and the sole liability of CFM.

 

In no event shall CFM be liable for incidental, punitive, special, indirect or
consequential damages, including but not limited to, damage to, or loss of use,
revenue or profit with respect to any aircraft, engine, or part thereof.

 

THE WARRANTIES AND GUARANTEES SET FORTH IN THIS AGREEMENT OR IN EXHIBITS “ENGINE
WARRANTY PLAN” OR “ENGINE PRODUCT SUPPORT PLAN”AND ANY APPLICABLE LETTER
AGREEMENTS ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES AND GUARANTEES
WHETHER WRITTEN, STATUTORY, ORAL, OR IMPLIED (INCLUDING WITHOUT LIMITATION ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED
WARRANTY ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE, OR USAGE OF
TRADE).

 

For the purpose of this Article, the term “CFM” shall be deemed to include CFM,
GE, SafranAE, and CFM’s subsidiaries and/or affiliates, assigns, subcontractors,
suppliers, and the respective directors, officers, employees, and agents of
each.

 

ARTICLE 13 - GOVERNMENT AUTHORIZATION, EXPORT SHIPMENT

 

A.   Customer shall comply with all applicable laws and regulations, including
(but not limited to) export laws and regulations of the United States (U.S.) and
the European Union (E.U.). Customer will not, without the appropriate
governmental authority, in any form export or re-export, sell or resell, ship or
reship, or divert, through direct or indirect means, any item or technical data
or direct or indirect products sold or otherwise furnished to any person within
any territory for which the relevant government, or any agency thereof, at the
time of such action requires an export license or other governmental approval.

 

B.   Customer understands that certain items or technical data are subject to
export controls laws and regulations (including, but not limited to, U.S. and
E.U.) and agrees to not supply the Products, installed Engines and/or any parts
or components or technical data thereof (a) for any end-use or end-user that is
prohibited under the applicable export controls laws and regulations, nor (b) to
any party that is designated by the U.S. government as a Specially Designated
National or Blocked Person (“SDN”), to any party owned or controlled by an SDN,
or to any other party subject to restrictions under US trade sanctions
administered by the U.S. Office of Foreign Assets Control and/or to any party
subject to sanctions and/or trade and financial restrictions under E.U.
regulations. Notwithstanding the above, Products and technologies and Data
supplied under this Agreement will not be used for military purposes or for
proliferation of nuclear, biological, and/or chemical weaponry.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-14

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

C.   Customer shall be responsible for obtaining any required authorization such
as export license, import license, exchange permit or any other required
governmental authorization and shall be responsible for complying with all U.S.,
E.U., and other foreign government licensing, marking and reporting
requirements. CFM shall not be liable if any authorization is delayed, denied,
revoked, restricted or not renewed and Customer shall not be relieved of its
obligation to pay CFM.

 

D.   Customer undertakes to implement all necessary security measures to prevent
the transfer, by any means whatsoever, of information provided by CFM and
identified as being subject to applicable laws and regulations on export control
to any person not authorized to access such information, by dispensation or by
an export license granted by the competent government authorities.

 

E.   Notwithstanding any other provision, the Parties agree that any violation
of the present article shall constitute a material breach of this Agreement that
would entitle CFM to immediately suspend or terminate the Agreement (and the
related purchase order) without any indemnity and/or liability whatsoever.

 

F.   Moreover, for the avoidance of doubt, if any delivery under this Agreement
is intended to be exported out of the United States, the Customer agrees that
the relevant export(s) shall be treated as a routed transaction pursuant to 15
CFR 758.3(b) and 15 CFR 30.3(e).

 

i.    Export License Determination. Customer agrees that all provisions of the
US EAR, including the end-use and end-user controls found in part 744 of the
EAR, and the General Prohibitions found in part 736 of the EAR, apply to this
routed export transaction. The Customer (or Customer’s designated agent) shall
be the exporter and must determine licensing authority (License, License
Exception, or NLR), and obtain the appropriate license or other authorization.
Customer shall be responsible for obtaining any required licenses or any other
required governmental authorization and shall be responsible for complying with
all US and foreign government licensing requirements. Customer shall restrict
disclosure of all information and Data furnished in connection with such
authorization and shall ship the subject matter of the authorization to only
those destinations that are authorized by the US Government.

 

ii.   Export Reporting. Pursuant to 15 CFR 30.3(e), Customer hereby authorizes
CFM, upon request of CFM, (or CFM’s designated agent) to file all required
Electronic Export Information (EEI) reports via the U.S. Automated Export System
(i.e. "AES records") prior to export from the US. CFM (or CFM’s designated
agent) shall retain documentation to support the EEI filed and provide
documentation to Customer upon request.

 

All rights to drawback on customs duties paid by CFM with respect to Products
and installed Engines (and/or material or components thereof), belong to and
shall remain in CFM. If Customer arranges for export shipment, Customer agrees
to furnish without charge evidence of exportation or other evidence of tax or
duty exemption acceptable to the taxing or customs authorities when requested by
CFM.





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-15

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

ARTICLE 14 – PERSONAL DATA PROTECTION

 

A.  “Personal Data” is any information relating to an identified or identifiable
natural person or to any legal entity if such legal entity is subject to data
protection legislation in their country of incorporation (“Data Subject”).

 

B.   Customer and CFM each agree that any Personal Data obtained from the other
Party will be deemed “Data” of the other Party as defined in this Agreement
whether or not the Personal Data is publicly available, and such Personal Data
shall not be used for any other purpose than the performance of the Agreement.
However, subject to the preceding, Customer authorizes CFM to share such
Personal Data with its affiliates and parent companies.

 

C.   Customer and CFM each represent that in providing Personal Data to one
another they will comply with all applicable laws and regulations, including but
not limited to providing notices to or obtaining consents from the Data Subjects
when required.

 

D.   Steps shall be taken to implement and maintain physical, technical and
organizational measures to ensure the security and confidentiality of Personal
Data in order to prevent accidental, unauthorized or unlawful access, use,
modification, disclosure, loss or destruction of Personal Data. The security
measures taken shall be in compliance with applicable data protection laws and
shall be adapted to the risks represented by the processing and the nature of
the personal data to be collected and/or stored.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-16

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

ARTICLE 15 - NOTICES

 

All notices required or permitted hereunder shall be in writing, in the English
language and shall be delivered personally, by courier service, by mail, by
first class return receipt requested mail, by facsimile, or e-mail to the
respective Parties to the addresses indicated below, which may be changed by
written notice:

 

(a) in the case of a notice to Customer:

 

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215, Novato, CA 94998

 

Attn: ______________________________

Contact Title: _____________________

Telephone Number: __________________

Facsimile Number: ___________________

Email:___________________

 

 

(b) in the case of a notice to CFM:

 

 

 

CFM International, Inc.

 

One Neumann Way, M.D.

Cincinnati, Ohio 45215-1988 USA

 

Attn:, Customer Support Manager

 

Telepnone Number

Email:

 

 

 

Effect of Notices:

 

Notices will be effective and will be deemed to have been given to (or “received
by”) the recipient: (A) upon delivery with acknowledgement of receipt, if
delivered personally and sent by courier; or (B) upon delivery with
acknowledgement of receipt and reading, if sent by e-mail; or (C) on the next
Day following receipt, if sent by facsimile; or (D) on the fifth (5th) calendar
day after posting (or on actual receipt, if earlier) in the case of a letter
sent prepaid first class mail.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-17

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

ARTICLE 16 – DEFAULT

 

Customer’s material breach of this Agreement, or any other agreements and
contracts between Customer and CFM, including without limitation the failure to
provide or maintain acceptable Securities as and when required by CFM in the
conditions set forth in the Agreement and in particular its Exhibit “Payment
Terms”, will, if not cured within thirty (30) calendar days following the
receipt by Customer of a written notice, and at CFM’s option, be a material
breach of this Agreement and all other agreements and contracts between Customer
and CFM, its affiliates and joint ventures. In such an event, CFM may at its
option and without any indemnity and/or liability whatsoever: (A) suspend
performance under this Agreement, and any or all of the other agreements and
contracts (including purchase orders) until a reasonable time after all defaults
have been cured; (B) terminate this Agreement and any or all other such
agreements and contracts (including purchase orders); and/or (C) pursue any
other remedy with respect to this Agreement or the other agreements and
contracts which the law permits.

 

ARTICLE 17 - MISCELLANEOUS

 

A.   Assignment of Agreement. This Agreement, any related purchase order or any
rights or obligations hereunder may not be assigned without the prior written
consent of the other Party, except that Customer’s consent will not be required
for an assignment by CFM to one of CFM’s affiliates. In the event of any such
substitution, Customer will be so advised in writing. Any assignment in
contradiction of this clause will be considered null and void. Notwithstanding,
CFM may assign any of its accounts receivable under this Agreement to any party
without Customer’s consent.

 

B.   Exclusivity of Agreement. Except as otherwise expressly provided to the
contrary, the rights herein granted and this Agreement are for the benefit of
the Parties hereto and are not for the benefit of any third person, firm or
corporation, except as expressly provided herein with respect to GE and
SafranAE, and nothing herein contained shall be construed to create any rights
in any third parties under, as the result of, or in connection with this
Agreement.

 

C.   Governing Law and Waiver of Immunity. The Agreement will be interpreted and
applied in accordance with the substantive laws of the State of New York, U.S.A.
without giving effect to its choice of law or conflict of law provisions, rules
or procedures (except to the extent that the validity, perfection or creation of
any lien or security interest hereunder and the exercise of rights or remedies
with respect of such lien or security for particular items of equipment are
governed by the laws of jurisdiction other than New York) and excluding the UN
Convention on Contracts for the International Sale of Goods. To the extent that
Customer or any of its property is or becomes entitled at any time to any
immunity on the grounds of sovereignty or otherwise from any legal action, suit
or proceeding, from set-off or counterclaim, from the jurisdiction of any
competent court, from service of process, from attachment prior to judgment,
from attachment in aid of execution, or from execution prior to judgment, or
other legal process in any jurisdiction, Customer for itself and its property
does

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-18

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

hereby regularly, irrevocably and unconditionally waives the application of such
immunity and particularly, the U.S. Foreign Sovereign Immunities Act, 28 U.S.C.
1602, et. seq., and agrees not to plead or claim, any such immunity with respect
to its obligations, liabilities or any other matter under or arising out of or
in connection with this Agreement or the subject matter hereof. Such agreement
shall be irrevocable and not subject to withdrawal in any and all jurisdictions.

 

D.   Entire Agreement; Modification. This Agreement contains the entire and only
agreement between the Parties, and it supersedes all pre-existing agreements
between such Parties, respecting the subject matter hereof; and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon either Party. No modification or termination of
this Agreement or any of the provisions herein contained shall be binding upon
the Party against whom enforcement of such modification or termination is
sought, unless it is made in writing and signed on behalf of CFM and Customer by
duly authorized executives.

 

E.   Duration of Agreement. This Agreement shall remain in full force and effect
until (i) Customer no longer has at least one (1) Engine, or (ii) less than five
(5) aircraft powered by such engine type are in commercial service worldwide, or
(ii) the occurrence of a material breach of the obligations set forth in this
Agreement that remains uncured after a period of thirty (30) calendar days
following the receipt by the Defaulting Party of the termination notice; or (iv)
this Agreement is terminated in accordance with the terms and conditions of this
Agreement, or (v) mutual consent of the Parties to terminate this Agreement,
whichever occurs first. Nothing herein shall affect the rights and obligations
and limitations set forth in this Agreement as to Products ordered for delivery
and work performed prior to termination of this Agreement.

 

F.   Survival of Certain Clauses. The rights and obligations of the Parties
under the following Articles and related Exhibits shall survive the expiration,
termination, completion or cancellation of this Agreement:

 

Payment for Products

Taxes and Duties

Patents

Data

Limitation of Liability

Governmental Authorization, Export Shipment

Miscellaneous

 

G.   Language. This Agreement, orders, Data, notices, shipping invoices,
correspondence and other writings furnished hereunder shall be in the English
language.

 

H.   Severability. The invalidity or un-enforceability of any part of this
Agreement, or the invalidity of its application to a specific situation or
circumstance, shall not affect the

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-19

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

validity of the remainder of this Agreement, or its application to other
situations or circumstances. In addition, if a part of this Agreement becomes
invalid, the Parties will endeavor in good faith to reach agreement on a
replacement provision that will reflect, as nearly as possible, the intent of
the original provision.

 

I.    Waiver. The waiver by any Party of any provision, condition, or
requirement of this Agreement, shall not constitute a waiver of any subsequent
obligation to comply with such provision, condition, or requirement.

 

J.   Dispute Resolution.  All disputes arising out of or in connection with the
present Agreement shall be fully and finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with the said Rules. The Emergency Arbitrator Provisions
shall not apply. The place and seat of arbitration and hearings shall be New
York, USA. The arbitration shall be in English and the opinion shall be rendered
in English. The arbitration award shall be final and binding by any Party in any
court of competent jurisdiction, and shall waive any claim appeal whatsoever
against it. The arbitrators will have no authority to award punitive damages or
any other damages not measured by the prevailing Party's actual damages, and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of the Agreement. All statements made or materials
produced in connection with this dispute resolution process and arbitration are
confidential and will not be disclosed to any third party except as required by
law or subpoena. The Parties intend that the dispute resolution process set
forth in this Article will be their exclusive remedy for any dispute arising
under or relating to this Agreement or its subject matter. Without inconsistency
with this Article, either Party may at any time seek from a court of competent
jurisdiction any equitable, interim or provisional relief to avoid irreparable
damage.

 

K.   Electronic Transactions.

 

(i)   CFM will grant Customer access to and use of the CFM Sites. Customer
agrees that such access and use shall be governed by the applicable CFM Site
Terms and Conditions, provided, however, that in the event of a conflict with
the provisions of this Agreement, this Agreement shall govern. The access to the
CFM Sites is subject to Customer undertaking to strictly respect the terms and
conditions of the Exhibit “Conditions of Access and Use of the CFM Sites”.
Moreover, Customer acknowledges that the access to the CFM Sites of its
designated users will be subject to the acceptance by each of them of these
terms and conditions.

 

(ii)  CFM will permit Customer to place purchase orders for certain Products on
the CFM Sites by various electronic methods (“Electronic POs”). The Parties
agree that such Electronic POs a) constitute legally valid, binding agreements;
b) have the same force and effect as purchase orders placed in paper format
signed by Customer in ink; and c) are subject to the terms and conditions
hereof.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-20

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

(iii)  CFM will permit Customer to access certain technical Data through the CFM
Sites, including, but not limited to CFM technical publications under the terms
and conditions of this Agreement. Customer shall be responsible for contacting
its Airworthiness Authority representative or the relevant local airworthiness
authority for guidelines on the use of such electronic technical data.

 

(iv)  Customer represents and warrants that any employee or representative who
places Electronic POs or accesses Data through the CFM Sites is authorized by
Customer to do so and has obtained a login name(s) and password(s) through the
CFM Site registration process. CFM shall be entitled to rely on the validity of
a login name or password unless notified otherwise in writing by Customer.

 

L.   Counterparts. This Agreement may be signed by the Parties in separate
counterparts, and any single counterpart or set of counterparts, when signed and
delivered to the other Parties shall together constitute one and the same
document and be an original Agreement for all purposes.

 

M.  General Rules of Agreement Interpretation. Article and paragraph headings
contained in this Agreement are inserted for convenience of reference only and
do not limit, affect or restrict in any way the meaning and the interpretation
of this Agreement. Words used in the singular shall have a comparable meaning
when used in the plural and vice versa, unless the contrary intention appears.
Words such as “hereunder”, “hereof” and “herein” and other words beginning with
“here” refer to the whole of this Agreement, including amendments. References to
Articles, Sections, Paragraphs or Exhibits will refer to the specified Article,
Section, Paragraph or Exhibit of this Agreement unless otherwise specified

 

N.   Customer Activities. Provisions contained in the Agreement (as amended from
time to time, and including Letter Agreements) are exclusively applicable in
support of Customer’s Activities, to the exclusion of any other activities
and/or uses. In case Customer chooses to purchase Products or services for other
activities, specific terms and conditions applicable to such other activities
shall be defined under a separate agreement.

 

O.   Further Assurances.  Customer shall, at its sole cost and expense, take all
steps as are required or available by law and/or international conventions
(including the Convention on International Interests in Mobile Equipment signed
in Cape Town, South Africa, on November 16, 2001, and its protocol on Matters
specific to Aircraft Equipment, if enforceable in the state of incorporation of
Customer) or by practice, custom or understanding or as CFM may request, to
ensure that the Agreement is valid and enforceable in the jurisdiction of the
Customer, and to protect, preserve, maintain and perfect to the fullest extent
possible in accordance with applicable laws, the rights, title and interests of
CFM and/or its affiliates, joint ventures and/or parent companies (and the owner
and financier of a CFM asset in the possession of Customer, if applicable),
including in any other jurisdiction in or over which the CFM asset may be
operated at any time when under the possession of the Customer.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-21

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

Customer shall provide CFM with evidence of such registration as soon as
available. Notwithstanding the foregoing, CFM agrees to co-operate with the
reasonable requests of Customer or Customer’s financiers, if any, in relation to
filings at the International Registry with respect to the Spare Engines
purchased by Customer. CFM agrees to provide the necessary electronic consents
to such registrations as CFM may arrange in relation to the Spare Engines
following Delivery, which electronic consents shall be given promptly after
receipt by CFM of an electronic communication from the International Registry
requesting the CFM’s consent to such registrations

 

IN WITNESS WHEREOF, the Parties hereto, by their duly authorized officers,
entered into and executed this Agreement to be effective as of the Effective
Date.

 

Willis Lease Finance Corporation

CFM INTERNATIONAL, Inc.

 

 

 

 

Signature

Signature

 

 

Printed Name

Printed Name

 

 

Title

Title

 

 

 

 

EXHIBIT A – [*] and [*] ENGINE WARRANTY PLAN

 

SECTION I - WARRANTIES

 

A.   New Engine Warranty

 

1.        CFM warrants each new Engine and Module against Failure for the
initial [*] Engine Flight Hours (“EFH”) as follows:

 

a.  Parts Credit Allowance will be granted for any Failed Parts.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-22

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

b.  Labor Allowance for disassembly, reassembly, test and Parts Repair of any
new Engine part will be granted for replacement of Failed Parts.

 

c.  Such Parts Credit Allowance and Labor Allowance will be: 100% from new to
[*] EFH and decreasing pro rata from 100% at [*] EFH to zero percent at [*] EFH.

 

2.        As an alternative to the above allowances, CFM shall upon request of
Customer, arrange to have Failed Engines and Modules repaired per the terms of
Paragraph 1 above, at a facility designated by CFM.

 

B.   New Parts Warranty

 

In addition to the warranty granted for new Engines and Modules, CFM warrants
Parts as follows:

 

1.  During the first [*] EFH for such Parts CFM will grant 100% Parts Credit
Allowance or Labor Allowance for repair labor for Failed Parts.

 

2.  CFM will grant a pro rata Parts Credit Allowance for Scrapped Parts
decreasing from 100% at [*] EFH Part Time to zero percent at the applicable
hours designated in the applicable Engine Parts Table 1 set forth in Attachment
I to this Exhibit “Engine Warranty Plan”.

 

3.  CFM provides a warranty on CFM Controls and Accessories set forth in the
applicable Table 2 set forth in Attachment II to Exhibit “Engine Warranty Plan”
. CFM will grant a pro rata Parts Credit Allowance for repair or replacement
cost at 100% up to [*] EFH Part Time decreasing to zero percent at [*] EFH Part
Time or [*] years whichever comes first.

 

C. Ultimate Life Warranty

 

1.  CFM warrants Ultimate Life limits on the following Critical Parts:

 

·



Fan Disk

·



Booster Spool

·



Fan Shaft

·



HPC Front Shaft

·



HPC Blisks, Disks and Spools

·



HPC Compressor Discharge Pressure Seal

·



HPT Disks

·



HPT Forward Seal

·



HPT Mid Seal

·



HPT Aft Seal

·



LPT Cone Shaft

·



LPT Interstage Seal





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-23

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

·



LPT Spools and Disks

·



LPT Shaft

 

2.  CFM will grant a pro rata Parts Credit Allowance decreasing from 100% when
new to zero percent at [*] Engine Flight Cycles (“EFC”). Parts Credit Allowance
will be granted only when such Parts are permanently removed from service by a
CFM and/or Airworthiness Authority imposed Ultimate Life Limitation of less than
[*] EFC. Parts Credit Allowance will not be granted under this Ultimate Life
Warranty for any individual Failure or other cause not related to the total
usage capability of all such Parts in Customer service.

 

D. Campaign Change Warranty

 

1.   A campaign change will be declared by CFM when a new Part design
introduction, Part modification, Part Inspection, or premature replacement of an
Engine or Module is required by a time compliance CFM Service Bulletin
implementing an Airworthiness Directive. CFM will grant the following Parts
Credit Allowances:

 

(i)       100% for Parts in inventory or removed from service when new or with
[*] EFH or less total Part Time;

 

(ii)       50% for Parts in inventory or removed from service with over [*] EFH
since new, regardless of warranty status.

 

2.  Labor Allowance - CFM will grant 100% Labor Allowance for disassembly,
reassembly, modification, testing, or Inspection of CFM-supplied Engines,
Modules or Parts therefor when such action is required to comply with a
mandatory time compliance CFM Service Bulletin implementing an Airworthiness
Directive. A Labor Allowance will be granted by CFM for other CFM issued Service
Bulletins if so specified in such Service Bulletins.

 

3.  Life controlled rotating Parts which are set forth in the Ultimate Life
Warranty and which are retired by Ultimate Life limits imposed by an
Airworthiness Directive, are excluded from Campaign Change Warranty.

 

E.  Warranty Pass-On

 

If requested by Customer and consented to by CFM in writing, which consent will
not be unreasonably withheld, CFM will permit assignment of the warranty support
for Engines sold or leased by Customer to commercial Customer operators, or to
other lessor leasing to commercial Customer operators. Such warranty support
will be limited to Engines or Parts which were purchased under this Agreement or
to initially installed Engines purchased by Customer from the Aircraft
manufacturer and apply to the unexpired portion of the New Engine Warranty, New
Parts Warranty, Ultimate Life Warranty, and Campaign Change Warranty
(collectively, the “Engine Warranties”), and will require such operator(s) to
agree in writing to be bound by and





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-24

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

comply with all the terms and conditions, including the limitations, applicable
to the Engine Warranties as set forth in this Agreement. CFM's consent shall not
be required for the assignment by Customer of Customer’s rights to the Engine
Warranties to (i) Customer’s subsidiaries and affiliates, including, Willis
Engine Structured Trust III, Willis Engine Securitization Trust II, Willis
Aeronautical Services, Inc., Willis Asset Management Limited, CASC Willis Engine
Lease Company Limited and Willis Mitsui & Co Engine Support Limited, (ii) an
owner trustee for the benefit such abovementioned affiliates or subsidiaries,
(iii) to a bona fide third party leasing company, investment fund, bankor
financing institution , or (iv) each such assignment made in respect to
Customer's initial financing of one or more new Aircraft or spare Engine(s), as
the case may be. In exercising any rights under such Engine Warranties, such
assignee shall be conclusively deemed to have accepted the applicable terms and
conditions of this GTA, including the limitations, applicable to the Engine
Warranties. The exercise by such assignee of any rights to the Engine Warranties
shall not release Customer from any of its duties or obligations to CFM under
this GTA except to the extent of actual performance by the assignee. CFM’s
liability to either or both Customer and its assignee shall not be increased,
duplicated or multiplied in any way by reason of such assignment. Customer shall
provide the assignee an extracted copy of the terms and conditions of this GTA
(including a copy of this paragraph) applicable to the Engines Warranties. CFM’s
consent to the assignment under the foregoing terms shall be deemed fulfilled,
without further action by CFM, upon receipt by CFM of Customer’s written notice
identifying the assignee of the Engine Warranties.

 

F.   Supplier Warranty Back-Up

 

1.   Supplier Controls and Accessories provide a warranty on their products used
on CFM Engines. This warranty applies to controls and accessories per the
applicable Table 3 set forth in Attachment 3 to Exhibit “Engine Warranty Plan”
sold to CFM for delivery on installed Engines or Spare Engines and also applies
to Supplier Controls and Accessories sold by the Supplier to Customer on a
direct purchase basis. In the event the Supplier Controls and Accessories suffer
a Failure during the Supplier’s warranty period, Customer will submit a claim
directly to the Supplier in accordance with the terms and conditions of the
Supplier's warranty.

 

2.    For Controls and Accessories, in the event a Supplier fails to provide a
warranty at least as favorable as the CFM New Engine Warranty (for complete
controls and accessories) or New Parts Warranty (for components thereof), or if
provided, rejects a proper claim from Customer, CFM will intercede on behalf of
Customer to resolve the claim with the supplier. In the event CFM is unable to
resolve a proper claim with the supplier, CFM will honor a claim from Customer
under the provisions and limitations of the CFM new Engine or new Part warranty.
Settlements under Supplier Back-Up Warranty will exclude credits for resultant
damage to or from controls and accessories procured directly by Customer from
suppliers.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-25

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

G.   Supplier Interface Warranty

 

Should any CFM control or accessory, for which CFM is responsible, develop a
problem due to its environment or interface with other controls and accessories
or with the Engine, Module or equipment supplied by the Aircraft manufacturer,
CFM will be responsible for initiating corrective action. If the supplier
disclaims warranty responsibility for Parts requiring replacement, CFM will
apply the provisions of its New Parts Warranty to such Part whether it was
purchased originally from CFM or directly from the supplier.

 

H.  THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES, WHETHER WRITTEN, STATUTORY, ORAL, OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE,
OR USAGE OF TRADE).

 

SECTION II - GENERAL CONDITIONS

 

A.  Customer will maintain adequate operational and maintenance records and make
these available for CFM Inspection.

 

B.  CFM will deny a claim under any of the Warranty provisions, and the Warranty
provisions will not apply if it has been reasonably determined by CFM that such
claim resulted from the subject Engine, Module or any Parts thereof:

 

[*]

 

C.  The express provisions herein set forth the maximum liability of CFM with
respect to claims of any kind under this Exhibit “Engine Warranty Plan”,
including, without limitation, negligence arising out of the manufacture, sale,
servicing, possession, use or handling of the Products or Parts thereof or
therefor, and in no case shall CFM’s liability to Customer exceed the purchase
price (or in the absence of a purchase price, the fair market value) of the
installed Engine, Product or service giving rise to Customer’s claim. In no
event shall CFM be liable for incidental, special, punitive or consequential
damages. For the purpose of this Section II, the term “CFM” shall be deemed to
include CFM, GE, SafranAE, and CFM’s subsidiaries, assigns, subcontractors,
suppliers, Product co-producers, and the respective directors, officers,
employees, and agents of each. If Customers uses non- CFM Parts or non- CFM
published repairs and such parts or repairs cause personal injury, death or
property damage to third parties, Customer shall indemnify and hold harmless CFM
from all claims and liabilities connected therewith. This indemnification shall
survive termination of this Agreement.

 

D.  Customer shall advise CFM of any Failure within [*]calendar days after the
discovery of such Failure. Any Part for which a Parts Credit Allowance is
requested by Customer shall be returned to CFM upon specific request by CFM and
must be accompanied





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-26

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

by sufficient information to identify the Part and the reason for its return. In
such event, upon return to CFM, such Part shall become the property of CFM
unless CFM directs otherwise. Transportation expenses shall be borne by CFM.

 

E.  The warranty applicable to a replacement Part provided under the terms of
the New Engine Warranty or New Parts Warranty shall be the same as the warranty
on the original Part. The unexpired portion of the applicable warranty will
apply to Parts repaired under the terms of such warranty.

 

F.  Customer will cooperate with CFM in the development of Engine operating
practices, repair procedures, and the like with the objective of improving
Engine operating costs.

 

G.  If compensation becomes available to Customer under more than one warranty
or other Engine program consideration, Customer will not receive duplicate
compensation but will receive the compensation most beneficial to Customer under
a single warranty or other program consideration.

 

H.  Any repair which is performed without the prior authorization of CFM will
not be covered by the applicable warranty.

 

I.   Transportation to and from repair facilities shall be paid by Customer.

 

J.   Except as provided in the Warranty Pass-On provisions in sub-section A, of
Section II hereof, the provisions of Exhibit “Engine Warranty Plan” apply only
to the original owner of the Engines, whether such Engines are procured from CFM
as a new Spare Engine or supplied by the Aircraft manufacturer installed on a
new Aircraft.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-27

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

ATTACHMENT I to EXHIBIT “Engine Warranty Plan”

 

TABLE 1 – [*]& [*]WARRANTY PARTS LIST*

 

 

ENGINE FLIGHT HOURS

 

[*]

[*]

[*]

Fan Rotor

 

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

[*]

 

 

Fan Stator

 

 

 

 

[*]

 

[*]

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

 

[*]

 

Compressor Rotor

 

 

 

 

[*]

[*]

 

 

 

[*]

 

 

[*]

Compressor Stator

 

 

 

 

[*]

 

[*]

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

Combustor

 

 

 

 

[*]

[*]

 

 

 

[*]

 

[*]

 

HPT Rotor

 

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

[*]

HPT Stator

 

 

 

 

[*]

 

[*]

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-28

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

Turbine Center Frame

 

 

 

 

[*]

 

[*]

 

LPT Rotor

 

 

 

 

[*]

[*]

 

 

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

[*]

LPT Stator

 

 

 

 

[*]

 

[*]

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

Fan Frame

 

 

 

 

[*]

 

[*]

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

Turbine Center Frame

 

 

 

 

[*]

 

[*]

 

 

[*]

[*]

 

 

Turbine Rear Frame

 

 

 

 

F[*]rame

 

[*]

 

 

#5 Bearing Support

[*]

 

 

 

“C” Sump

[*]

 

 

Main Engine Bearings

[*]

 

 

Gearboxes

 

 

 

 

[*]

 

[*]

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

 

[*]

[*]

 

 

Air Duct

[*]

 

 

Sump Air and Oil Seals

[*]

 

 

 

* Warranty Parts List may change as Engine program evolves

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-29

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

ATTACHMENT II to EXHIBIT “Engine Warranty Plan”

 

TABLE 2A - [*] CFM Controls and Accessories*

 

 

 

 

DMS Sensor

Fuel Flow Transmitter

Oil Tank

 

[*]

 

 

*Parts list may change as Engine program evolves

 

TABLE 2B - [*] CFM Controls and Accessories*

 

 

 

 

DMS Sensor

Fuel Flow Transmitter

Oil Tank

[*]

[*]

 

 

ATTACHMENT III to EXHIBIT “Engine Warranty Plan”

 

TABLE 3A - [*] Supplier Controls and Accessories*

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

* Parts list may change as Engine program evolves

 

TABLE 3B - [*] Supplier Controls and Accessories*

 

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-30

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

* Parts list may change as Engine program evolves

 

EXHIBIT A - ENGINE PRODUCT SUPPORT PLAN

 

SECTION I - SPARE PARTS PROVISIONING

 

A.  Return Of Parts

 

Customer shall have the right to return to CFM, at CFM’s expense, any new or
unused Part which has been shipped in excess of the quantity ordered (except as
adjusted per standard CFM unit pack quantity) or which is not the part number
ordered or which is in a discrepant condition except for damage in transit.

 

B.  Improved Product

 

1.  CFM shall have the right to make improvements to Products sold to Customer
hereunder.

 

2.  CFM will from time to time inform Customer in accordance with the means set
forth in ATA Specification 2200, when such improved Product becomes available
for shipment hereunder.

 

3.  Improved Product will be supplied unless Customer advises CFM in writing of
its contrary desire within [*] calendar days of the issuance of the Service
Bulletin specifying the change to the modified Product. In such event, Customer
may negotiate for the continued supply of Product of the pre-modified Product at
a rate of delivery and price to be agreed upon.

 

C.   Customer understands that, from time to time, CFM will make Product
improvements to the Engine. CFM may elect to issue a Service Bulletin in order
to improve the in-service Engines before new production design has cleared
production line at Aircraft manufacturer. Customer agrees that it shall not
refuse delivery of an Engine from CFM or Aircraft manufacturer if it does not
have the latest Product improvement so long as the improvement is not the sole
resolution to an Airworthiness DirectiveSpare Parts Availability

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-31

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

1.   CFM will maintain a stock of spare Parts to cover Customer’s emergency
needs. For purposes of this Paragraph, emergency is understood by CFM and
Customer to mean the occurrence of any one of the following conditions:

 

AOG        -         Aircraft on Ground

Critical     -         Imminent AOG or Work Stoppage

Expedite  -         Less than Normal Lead Time

 

2.   Customer will order spare Parts according to lead-time but should
Customer’s spare Parts requirements arise as a result of an emergency, Customer
can draw such spare Parts from CFM’s stock. Additional expedite fees may apply.
A 24-hour Customer Response Center is available to Customer for this purpose. If
an emergency does exist, unless it is caused or contributed to by the failure of
Customer to arrange for availability of the Initial Provisioning per CFM
recommendation, CFM will use its best reasonable efforts to ship required spare
Part(s) within the time period set forth below following receipt of an
acceptable purchase order from Customer:

 

AOG        -         [*]

Critical     -         [*]

Expedite  -         [*]

 

SECTION II - TECHNICAL PUBLICATIONS AND DATA

 

Upon Customer’s written request, CFM, at no additional cost to Customer, shall
provide Customer with the electronic technical manuals, including revisions
thereof, as applicable for Engine model. Electronic technical manuals will be
made available by CFM to Customer through the CFM Sites. All electronic
technical manuals provided by CFM shall be in the English language and in
accordance with mutually agreed upon provisions of the ATA 2200 Specification or
S1000D Specification, at CFM’s option.

 

SECTION III - TECHNICAL TRAINING

 

A. Scope

 

Upon Customer’s written request, CFM will provide a quotation for technical
training.

 

The training furnished under this Agreement shall be as follows:

 

·



Product – as previously defined in this Agreement ([*] and [*] Spare Engines).

·



Quantity – [*] Student-Days* at no charge shall be provided to Customer for each
[*] and [*] Spare Engine delivered.

·



Courses – detailed in training catalog.

 

* Student-Days = the number of students multiplied by the number of class days





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-32

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

The courses will be detailed in the CFM training catalog:

 

   Standard Line Maintenance Training

o   General Familiarization

o   PowerPlant Line & Base Maintenance

o   Borescope Inspection

 

Student shall be an employee of the Customer, unless written approval received
from CFM prior to scheduling the training.

 

The Customer Support Manager, in conjunction with appropriate CFM Training
representatives, will be available to conduct a review session with Customer to
schedule required training.

 

B. Training Location

 

Unless arranged otherwise with CFM concurrence, training shall be provided by
CFM in English at one or more of the CFM designated facilities identified in the
training catalog.

 

If an alternate site is desired, CFM will furnish a quotation with following
minimum conditions that must be met in order to deliver “equivalent” training at
the alternate site.

 

1.     Customer will be responsible for providing acceptable classroom space and
equipment – including engines, special tools, and hand tools required to conduct
the training.

 

2.     Customer will pay CFM’s travel and living charges for each CFM instructor
for each calendar day, or fraction thereof, such instructor is away from CFM’s
designated facility, including travel time and administrative fees.

 

3.     Customer will pay for round-trip transportation for CFM’s instructors and
shipment of training materials between the designated facility and such
alternate training site.

 

C. Customer Responsibility

 

During engine maintenance training at any of the CFM designated facilities,
Customer shall be responsible for its personnel’s typical expenses such as:

 

·



Air and ground transportation expenses

·



Lodging (hotel accommodations)

·



Meals

·



All Medical – physicians, medication, emergencies, etc.

·



Other various and sundry expenses (visits to other businesses, entertainment,
etc.).

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-33

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

Customer will be responsible for shipping costs of training materials in all
cases.

 

SECTION IV - CUSTOMER SUPPORT AND SERVICE

 

A.   Customer Support Manager

 

CFM will make available to Customer, a Customer Support Manager located at CFM’s
facility to provide and coordinate appropriate liaison between the Customer and
CFM’s facility personnel.

 

Customer Support Center

 

CFM will also assist with the introduction of new Engines into Customer’s fleet,
resolution of unscheduled maintenance actions, product scrap approval, and rapid
communication between Customer’s maintenance base and CFM’s factory personnel.
Throughout the operation of these Engines, the Customer Support Center (“CSC”)
and the CFM Sites will augment support at no additional charge to Customer.

 

B.   Fees for Customer Support Manager

 

For Customers who purchase new Engines, Customer Support will be provided at no
charge. Otherwise, fees may be applied subject to quotation from CFM.

 

SECTION V - ENGINEERING SUPPORT

 

A.  CFM shall make Product engineering support available, to Customer, for
typical power plant issues:

 

i.     Engine(s) Shop Manual Clarifications via the CSC

ii.    Technical Inquiry Support via the CSC,

iii.   Special Engineering Investigation with mutual workscope agreement

 

B.   For Customers who purchase new Engines, engineering support will be
provided at no charge, with the exception that CFM may apply a fee for Departure
Records. Otherwise, fees may be applied subject to quotation from CFM.

 

SECTION VI - GENERAL CONDITIONS - PRODUCT SUPPORT PLAN

 

A.   All support provided by CFM above, is provided to Customer exclusively for
the maintenance and Engine operations by Customer of Customer’s Products
provided that such Products are operated in the original Engine configuration,
or in an Engine configuration that has been modified in accordance with CFM
Engine

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-34

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

shop manual. The support and Data provided herein may not be utilized for any
other purpose, or assigned or otherwise transferred to any third party, without
the written consent of CFM, which consent may be exercised by CFM in its sole
discretion. Technical Data and associated support may be provided to Customer
for the maintenance and overhaul of Customer’s Engines and Products through a
separate license agreement. For the avoidance of doubt, the Product Support Plan
is excluded for any non-licensed MRO facility, and for licensed MRO facility
their Product Support Plan would prevail over Customer’s Product Support Plan.

 

B.   Customer will maintain adequate operational and maintenance records and
make these available for CFM inspection.

 

C.   This Product Support Plan is subject to the provisions the Article titled
“Limitation of Liability” of the Agreement to which this Exhibit “Engine Product
Support Plan” is attached.

 

D.   Customer will cooperate with CFM in the development of Engine operating
practices, repair procedures, and the like with the objective of improving
Engine operating costs.

 

E.   Except as provided in the Warranty Pass-On provisions in Paragraph E of
Exhibit “Engine Warranty Plan” of the Agreement to which this Exhibit “Engine
Product Support Plan” is attached, this Product Support Plan applies only to the
original purchaser of the Engine except that installed Engines supplied to
Customer through the Aircraft manufacturer shall be considered as original
Customer purchases covered by this Product Support Plan.

 

 



 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

WLFC/ GTA n°1-1028985

B-35

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

EXHIBIT B - PAYMENT TERMS

 

A. Customer shall make payment in United States Dollars and in immediately
available funds. Payment will be effective upon receipt thereof.

 

·



For Spare Engines and Modules:

 

-      [*] months prior to a scheduled delivery date, CFM shall render to
Customer an invoice for [*] percent ([*]%) of the base price (unescalated) which
Customer shall pay within [*] ([*]) calendar days of the date of the invoice;
and

 

-      Payment of the balance, including amount for price escalation to the
month of scheduled delivery, if any, shall be made no later than [*] Day prior
to delivery of each item.

 

-      If needed for administrative purposes (including shipping, export and
taxation requirements), Customer may place a pro-forma purchase order reflecting
the Customer commitment to purchase a Spare Engine or Module. For avoidance of
doubt, placement of such purchase order or the absence thereof shall not affect
the payment obligation of Customer specified above, CFM’s issuance of an invoice
or the shipment obligation of CFM as set forth in the applicable Letter
Agreement.

 

·



For spare Parts including Expendable Parts, payment shall be made within [*]
calendar days of CFM’s invoice date.

 

·



For Engine Thrust Upgrade, payment shall be made upon receipt of CFM’s invoice
prior to delivery of related rating plug or increased thrust authorization.

 

B.   All payments (including payment details) hereunder shall be transmitted
electronically to CFM’s bank account as notified by CFM on its invoices.

 

C.   If delivery hereunder is delayed by Customer, payment shall be made based
on the delivery schedule set forth in the purchase order as accepted by CFM or
the applicable Letter Agreement.

 

D.   CFM may, by written notice to Customer, and prior to Customer’s placement
of a purchase order or Letter Agreement establish different payment terms and/or
request additional Securities: (i) in the event Customer repeatedly fails to
make payment according to the terms set forth above, or (ii) based upon such
matters as the value of the order, delivery requirements, availability of
foreign exchange, financial environment, the magnitude of the amounts due and
outstanding from Customer.

 

E.   In the event that the Customer has a bona fide dispute regarding any part
or amount contained within an invoice, Customer shall within [*] calendar days
of receipt of the invoice give written notice to CFM of that portion of the
invoice in dispute, with their





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

    / GTA n°

F-1

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

substantiated reasons, together with any supporting documentation. CFM and
Customer shall use their respective best endeavors and allocate sufficient
resources to settle any part of an invoice disputed by Customer within[*]
calendar days or as soon as possible thereafter. Should the Parties fail to
reach resolution of any disputed invoice within such period, the disputed
invoice shall be resolved by designating senior managers to resolve the dispute
in accordance with Article 17, Paragraph J. On resolution of the dispute, CFM
shall credit Customer or Customer shall pay to CFM, as applicable, the disputed
portion of the invoice within [*] calendar days.

 

Customer shall be required to pay the undisputed portion of any invoice in
accordance with the payment terms set forth above. Provided that Customer
complies with these requirements, no late payment charges, as set forth in
paragraph F below, shall be levied on the disputed amount, for the time that
such amount is disputed by the Parties.

 

F.   If Customer fails to pay and/or reimburse any amount payable under this
Agreement when due, at CFM first written request and without prejudice to any
other rights available to CFM under this Agreement, Customer shall pay, on the
Late Payment Interest Payment Date (as defined below), to CFM (by way of
liquidated damages and not as a penalty) interest on that amount, from the due
date until and including the date of payment in full by Customer to CFM ("Late
Payment Interest") based upon actual days elapsed in an assumed year of three
hundred and sixty (360) days and twelve months of thirty (30) days each. Late
Payment Interest will accrue (at the Late Payment Interest Rate, as defined
blow) on a day-to-day basis and will be compounded monthly at the end of each
calendar month. For the purpose of this Article, the following definitions
apply: "Late Payment Interest Rate"  means [*] in effect at the time of
computation, but in no event the rate of interest will be greater than the
highest rate then permitted under applicable laws. "Late Payment Interest
Payment Date" means the 5th (fifth) Day of each calendar month.

 

G.   Notwithstanding anything to the contrary in this Agreement, and without
prejudice to any other right or remedy it has or may have, CFM shall be
entitled, with [*]days written notice, to set off and/or recoup any outstanding
obligation and amounts, balance and/or liability that are due and owing from
Customer to CFM, CFM’s affiliates (and not subject to a good faith dispute) for
goods or services (whether or not in connection with this Agreement), against
any amount, balance and/or liability due by CFM to Customer in connection or not
with this Agreement.

 

EXHIBIT C - CONDITIONS OF ACCESS AND USE OF THE CFM SITES

 

In consideration for being given a limited access to the CFM Sites, Customer
hereby accepts to comply and respect the following terms and conditions of
access and use of the CFM Sites:





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

    / GTA n°

F-2

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

1.   The access and use rights of the CFM Sites, hereby provided to the
Customer, are limited to the rights granted, by CFM to the Customer, under the
Agreement and are exclusively applicable for the CFM configurations. However, at
the expiration date of the Agreement, the Customer undertakes not to use the CFM
Sites and its Information (hereafter defined) any more.

 

2.   The Customer hereby acknowledges an obligation to comply with the
restrictions on access, use and transmittal of information, data, patent and
software (which includes, but is not limited to, information, data, patent and
software which is proprietary to CFM), set forth herein and/or in the Agreement
between CFM and the Customer. As used herein, “Information” includes
information, data, inventions and software which reside on the CFM Sites.

 

3.   The Customer acknowledges an obligation to comply with all laws and
regulations relating to the export of technical data which may apply to the
Information on the CFM Sites. The Customer further acknowledges that failure to
comply with the laws and regulations applicable to the Information may trigger
civil and criminal claims and proceedings.

 

4.   The Customer shall designate in writing one of its employees who will
become administrator of the access and use of the CFM Sites for the Customer.
Once CFM consent obtained, such administrator shall be responsible to manage,
administrate and control the access and use rights to the CFM Sites of the
Customer’s users. The Customer remains shall ensure that all information and
privacy data provided by its administrator and users shall be correct and
complete.

 

When a Customer’s CFM Sites administrator ceases to be an employee of the
Customer or ceases to assume the function of CFM Sites administrator for the
Customer, the Customer shall immediately inform CFM by writing in order to
revoke the rights of such administrator.

 

In case of any change concerning the users, the administrator shall immediately
inform in writing CFM. In particular, the administrator shall immediately inform
and request CFM to revoke the access rights for each user who ceases to be
employees of the Customer.

 

CFM reserves the right, at its own discretion, to terminate or suspend at any
moment each administrator’ or users’ access and/or to restrict at any moment the
access conditions of each administrator or user.

 

The Customer shall ensure that, its administrator and users proceeds with an
high level of care, confidentiality and protection.

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

    / GTA n°

F-3

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

Furthermore, the Customer hereby agrees and acknowledges that it would remain
responsible for its administrator, users and employees, for the CFM Sites access
and use.

 

5.   The Customer acknowledges and accepts that CFM may audit, at any moment the
Customer’s administrator action and the Customer user’s access. The Customer
undertakes to cooperate with CFM during such audits, and to obtain the same from
its employees. Moreover, the Customer undertakes that its administrator shall
promptly provide the name and position of Customer’s administrator and users
upon CFM first request.

 

6.   The Information of the CFM Sites, whether or not marked as proprietary, to
which the Customer and/or its employees will be given access, including third
party proprietary information and Information which the Customer may generate,
is Information which CFM maintains in confidence and therefore is proprietary to
CFM.

 

In this regard, it is the Customer’s obligation to (a) access only to the CFM
Sites’ files authorized to her in accordance with the Agreement and use the CFM
Sites Information only to perform its obligations, (b) not use, publish, or
otherwise disclose, either during or subsequent to the Customer’s authorized
access, any Information belonging to CFM, including any Proprietary Information
or any Information of others which CFM is obligated to maintain in confidence,
(c) upon completion of such assignment, promptly deliver to CFM all computer
software and media provided by CFM or obtained from CFM Sites, (d) refrain from
circumventing or attempting to circumvent CFM Sites security or any CFM computer
security, (e) not use, publish, or otherwise disclose any information regarding
the structure, formal, contents or use of the CFM Sites.

 

7.   Finally, notwithstanding any other rights and recourses available to CFM,
the Customer acknowledges that any failure from itself and/or its employees to
comply with any and/or all of its obligations under the present agreement may
result in the revocation of any and/or all its access and use rights of the CFM
Sites at CFM’s convenience.

 

EXHIBIT D - [*] ENGINE CONTROLS AND ACCESSORIES

 

 

ATA

Designation

 

[*]

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

    / GTA n°

F-4

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

 

ATA

Designation

 

[*]

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 





 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

    / GTA n°

F-5

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------

 

[*] GENERAL TERMS AGREEMENT

 

 

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

[*]

 

[*]

[*]

 

 

 

 

“NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed

separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.”

    / GTA n°

F-6

 

CFM PROPRIETARY INFORMATION

(subject to restrictions on cover page)

 

--------------------------------------------------------------------------------